DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
I.	Interpretation of the claim limitation “perform white balance[/white balance is performed] to adjust the portion relating to the white area in the first area closer to white”
	The specification describes two aspects of white balancing. The first is white balance parameter calculation that is performed based either only on the pixels of a specified area (i.e., preset first area as claimed) or on the pixels of the specified area and pixels outside the specified area (e.g., Fig. 12, steps “S102-S106”). Notably, in Fig. 12, step “S105” is described as the calculation of a parameter “so that pixels that are white according to determination come close to white.” The second is the application of the calculated parameter on an image. Applicant notes throughout the specification that the calculated parameter is applied to an image captured subsequent the image used to perform white balance parameter calculation (e.g., para. [0093], lines 4-9).
	Claims 1,15, and 16 each recite the limitation, “perform white balance[/white balance is performed] to adjust the portion relating to the white area in the first area closer to white,” which in the image captured by the camera.” That is, the image on which white balance is performed is the image including the preset first area. Since the second aspect of white balancing is performed on a different image than the one on which parameter calculation is based, the Examiner interprets the claimed performance of white balance as the first aspect (i.e. white balance parameter calculation).    
II.	35 U.S.C. 112(f): functional limitations
	A.	Controlling law and MPEP guidance
Generally, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See, e.g., MPEP 2111.01.
Pursuant to 35 U.S.C. 112(f), “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” As explained in MPEP 2181 I., claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)    	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim limitation creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). That presumption, however, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
B.	The functional limitation(s) associated with the at least one computer of claims 1,8-12, and 15, the information processing system of claims 2 and 14, and the input apparatus of claim 14 will NOT be interpreted under 35 U.S.C. 112(f)
	Claims 1,8-12, and 15 recite the functional limitations, “at least one computer [configured to perform the associated functions of claims 1,8-12, and 15].” Claims 2 and 14 recite the functional limitations, “information processing system…configured to generate a superimposed image, display the image subject to the white balance on the display, and control a movement of the moving object….” Claim 14 recites the functional limitation, “input apparatus configured to wirelessly communicate with the moving object.” These limitations satisfy prongs (A) and (B) above because they use generic placeholders (computer, system, apparatus) followed by the transition phrase, configured to, linking their generic placeholders to their respective functions. However, the limitations fail to satisfy prong (C) because the specification and drawings provide a description and an illustration of each limitation sufficient to inform one of 
Expanding on prong C, the Federal Circuit has established that the “sufficient structure, material or acts” analysis does not focus on the claim language in isolation. Inventio Ag v. Thyssenkrupp Elevator Americas, 649 F.3d 1350, 1356 (Fed. Cir. 2011). Claims are interpreted in light of the written description supporting them, and that is true whether or not the claim construction involves interpreting a "means" clause. Id. In deciding whether the presumption that a claim limitation not reciting the term “means” is not to be interpreted under 35 U.S.C. 112(f) has been rebutted, the focus remains on whether the claim as properly construed recites sufficient structure, material, or acts to entirely perform the recited function. Id. To determine the proper construction of a claim term, we look to the words of the claims themselves, the written description, the prosecution history, and any relevant extrinsic evidence. Id.
Accordingly, MPEP 2181 I. C. states that, “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function.” Additionally, a claim limitation denotes sufficient structure for performing its associated function when either the claims, the specification, or the drawings evidence a sufficiently-detailed internal component structure and/or an external connection structure corresponding to the limitation. Id. at 1358-59; Williamson, 792 F.3d at 1350-51.


Claim Objections
Claim 12 is objected to because of the following informalities: On lines 7 and 12, “executes” should be “execute[[s]].”  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1,8-12,15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US # 9,253,460).
As to claim 1, Wang teaches an information processing system (Fig. 10, imaging system “100”; col. 7, lines 51-56) comprising: 

at least one computer (e.g., Fig. 1, image processor “120”; col. 4, lines 15-34), wherein 
an image capturing range of the camera includes at least a part of the white area of the apparatus (Figs. 10 and 11; col. 8, lines 27-31; {The Examiner interprets the image capturing range as the combined fields of view captured by the camera when either positioned as illustrated in Fig. 10 or Fig. 11. As illustrated in Fig. 11, the reference region “130” is within the camera’s image capturing range.}), and the 
at least one computer is configured to: 
acquire an image captured by the camera (e.g., Fig. 12, step “202”); and 
based on a preset first area that is a partial area in the image captured by the camera (col. 13, line 65 – col. 14, line 2, “…partially…occupies the field-of-vision.”) and includes at least a portion relating to the white area (The preset first area is the reference region when partially occupying the camera’s field-of-vision.), perform white balance on the image to adjust the portion relating to the white area in the first area closer to white (Fig. 12, step “203”; col. 9, lines 48-67; note, also, the Examiner’s interpretation of this limitation explained in  section I. of ‘Claim Interpretation’ above).
As to claim 8, Wang teaches the information processing system according to claim 1, wherein 
the at least one computer performs the white balance using only the first area (e.g., col. 9, lines 48-52; {There is no disclosure or suggestion in Wang that any portion of the captured image other than the reference region is used for white balance parameter calculation.).
9, Wang teaches the information processing system according to claim 1, wherein 
the at least one computer is configured to: 
make white determination for determining whether or not each of reference points in the first area is white (Fig. 19, steps “801” and “802”; {The claimed reference points are the reference region’s pixels. Furthermore, color variance is a measure of white in the reference region because the reference region is white (see col. 5, lines 32-34) and a high variance indicates that the reference is not homogeneously white.}); and 
perform the white balance using a reference point determined as white according to the white determination in priority to a reference point determined as not white according to the white determination (col. 14, lines 51-58; {Pixels exhibiting color artifacts are not used (i.e., de-prioritized) in white balance parameter calculation.}).
As to claim 10, Wang teaches the information processing system according to claim 9, wherein 
the at least one computer performs the white balance using a reference point determined as white according to the white determination, and without using a reference point determined as not white according to the white determination in the first area (col. 14, lines 51-58; see explanation above in the rejection of claim 9).
As to claim 11, Wang teaches the information processing system according to claim 9, wherein 
if a result of the white determination on each of the reference points in the first area satisfies a predetermined condition, the at least one computer performs the white balance using the first area (Fig. 19; col 14, lines 51-58; {The entire first area is used in white balancing when color variance is not too high and no pixels exhibit color artifacts.}), and if the result of the white determination does not satisfy the predetermined condition, the at least one computer performs the white balance using a second area in the image captured by the camera (Fig. 19; col 14, lines 51-58; {The Examiner interprets the second area as the scaled-down, artifact-free pixels, which are used in white balancing when variance is not too high but color artifacts exist.}).
As to claim 12, Wang teaches the information processing system according to claim 11, wherein 
the at least one computer is configured to: 
repeatedly acquire the image captured by the camera; 
execute a determination process for determining whether or not the result of the white determination on each of the reference points in the first area satisfies the predetermined condition; 
execute[[s]] image processing for, if it is determined in the determination process that the result of the white determination satisfies the predetermined condition, performing the white balance using the first area, and if it is determined in the determination process that the result of the white determination does not satisfy the predetermined condition, performing the white balance using the second area; and 
repeatedly execute[[s]] a series of processes including the determination process and the image processing based on the repeatedly acquired image (Fig. 13; col. 10, lines 8-34; {As white balancing can be repeatedly triggered, the steps of Fig. 19 are repeatedly performed.}).
15, Wang teaches an information processing apparatus (Fig. 10, UAV “150”) including a camera (Fig. 10, UAV camera “115”) and at least one computer (e.g., Fig. 1, image processor “120”; col. 4, lines 15-34), wherein 
the information processing apparatus includes at least a white area (Fig. 10, reference region “130”; col. 5, lines 30-34) in an exterior of the information processing apparatus (col. 8, lines 33-38), and an image capturing range of the camera includes at least a part of the white area (Figs. 10 and 11; col. 8, lines 27-31; {The Examiner interprets the image capturing range as the combined fields of view captured by the camera when either positioned as illustrated in Fig. 10 or Fig. 11. As illustrated in Fig. 11, the reference region “130” is within the camera’s image capturing range.}), and 
the at least one computer is configured to: 
acquire an image captured by the camera (e.g., Fig. 12, step “202”); and 
based on a preset first area that is a partial area in the image captured by the camera (col. 13, line 65 – col. 14, line 2, “…partially…occupies the field-of-vision.”) and includes at least a portion relating to the white area (The preset first area is the reference region when partially occupying the camera’s field-of-vision.), perform white balance on the image to adjust the portion relating to the white area in the first area closer to white (Fig. 12, step “203”; col. 9, lines 48-67; note, also, the Examiner’s interpretation of this limitation explained in the section I. of ‘Claim Interpretation’ above).
Claim 16 is a method claim associated with structure and reciting steps substantially similar to claim 1. Therefore, claim 16 is rejected as detailed above.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US # 9,253,460) in view of Kim et al. (US 2019/0122640).
As to claim 14, Wang teaches the information processing system according to claim 1, wherein 
the apparatus is a moving object (col. 7, lines 53-56), and 
the camera captures a front direction of the moving object (e.g., Figs. 10 and 11) and is fixed to the moving object so that the image capturing range of the camera includes the white area of the moving object (e.g., col. 5, lines 61-66).
The claim differs from Wang in that it requires that the information processing system further comprises an input apparatus configured to wirelessly communicate with the moving object, and a display, and that the information processing system is further configured to display Kim et al. discloses an image capturing system (Fig. 1) comprising a drone (Fig. 1, robot “200”; [0049], lines 2 and 3) having a camera ([0049], lines 2-5) and an electronic device (Fig. 1, electronic device “100”). The electronic device includes ([0054]) an inputter (Fig. 3, inputter “107”) that a user may actuate to wirelessly communicate movement controls to the drone ([0062]; [0072]) and a display (Fig. 3, display “105”) that displays images captured by the drone ([0068], lines 1-4).
In light of the teaching of Kim et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to allow a user to remotely control Wang’s UAV and view images captured by the UAV camera (note col. 5, lines 25-29 of Wang) using an electronic device like that in Kim et al. because an artisan of ordinary skill in the art would recognize that this would allow a user to perform desired route control of the drone as well as view images to review for quality and angle, thereby enhancing the user’s experience.

Allowable Subject Matter
Claims 2-7, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is the Examiner’s statement of reasons for the indication of allowable subject matter: As to claim 2, the prior art fails to disclose superimposing a virtual image on at least part of a portion of an image relating to a white area used for white balancing. Wang discloses that either the camera or the reference white region used for white 3-6 are allowable because they depend on claim 2. As to claim 7, the prior art fails to disclose an apparatus including a camera, where a white area is in an exterior of the apparatus and where the positional relationship between the camera and white area is fixed. As noted above, Wang’s reference white region and camera move relative to one another. Kodama et al. (US 2020/0389580) discloses a white plate area and PTZ camera system whose positional relationship is fixed. However, Kodama et al. discloses the use of a camera system, different from the PTZ camera system, that captures an image of the white plate for white balance calculation, which occupies the full field of view of the separate camera system. As to claim 13, Wang discloses that, during the process of heterogeneity determination in Fig. 19, the system may either use a different (i.e. second) reference region for white balancing if the original reference region is insufficiently heterogeneous or, if the original reference region is sufficiently but not ideally heterogeneous, use a smaller region of the original reference region corresponding to a region excluding outlying color artifacts. In the first case, Wang does not disclose the relative sizes of the first and second regions, and in the second case, the scaled-down region is smaller not larger than the first/original reference region.     




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
3/9/2022